944 F.2d 1088w
138 L.R.R.M. (BNA) 2298, 60 USLW 2201
FEDERAL LABOR RELATIONS AUTHORITY, Petitioner No. 90-3690,v.U.S. DEPARTMENT OF the NAVY, NAVY SHIPS PARTS CONTROLCENTER, and U.S. Department of the Navy, Navy Fleet MaterialSupport Office, and U.S. Department of the Navy, NavseaLogistics Center, and U.S. Department of the Navy, NavyPublishing and Printing Service, RespondentsAmerican Federation of Government Employees, Intervenor.U.S. DEPARTMENT OF the NAVY, NAVY SHIPS PARTS CONTROLCENTER, and U.S. Department of the Navy, Navy Fleet MaterialSupport Office, and U.S. Department of the Navy, NavseaLogistics Center, and U.S. Department of the Navy, NavyPublishing and Printing Service, Petitioner No. 90-3724,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.
Nos. 90-3690, 90-3724.
United States Court of Appeals,Third Circuit.
Argued May 9, 1991.Decided Sept. 13, 1991.Rehearing and Rehearing In Banc Granted,Opinion and Judgment Ordered VactaedNov. 5, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION